Citation Nr: 0517082	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  00-19 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
stress fractures of the legs, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a right ankle 
disorder, status post open reduction and internal fixation, 
to include as secondary to bilateral stress fractures of the 
legs.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to April 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland.

The record also shows that the RO granted the veteran's 
claims for increased ratings for her service-connected 
headaches (to 30 percent) and depression with anxiety (to 10 
percent) by a March 2002 decision, effective from the date of 
receipt of the reopened claims (September 13, 2000).  The 
veteran appealed for earlier effective dates for the 
increased ratings.  She was issued a Statement of the Case 
addressing the issues of earlier effective dates for those 
increased ratings in March 2004.  Later that month, an RO 
decision granted an earlier effective date of April 20, 1999, 
for the 30 percent rating for headaches.  There is no 
document in the claims file that can be construed as a 
Substantive Appeal relating to either earlier effective date 
issue.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The Board finds 
that these issues are not currently in appellate status, 
which is entirely consistent with the veteran and her 
representative's statements presented at the April 2005 Board 
hearing. 

The Board also finds that, during the veteran's April 2005 
Board hearing, she  indicated that, in addition to a right 
ankle disability currently on appeal, she had a bilateral 
knee disability secondary to her service-connected 
disabilities and/or medications for same.  Also, in April 
2005, the veteran claimed entitlement to service connection 
for hypertension and submitted a medical opinion in support 
of her claim.  As the RO has not yet addressed these claims, 
they are referred back to the RO for appropriate action.

Additionally, the Board observes that the veteran's previous 
representative withdrew from representation for cause by a 
May 2005 motion.  See 38 C.F.R. § 20.608 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

During her April 2005 Board hearing, the veteran reported 
recent treatment from Dr. Vintu Ghanti for her bilateral leg 
and right ankle disorders.  The claims file does not include 
contemporaneous records from this doctor, however.  Records 
of such treatment must be obtained and added to the claims 
file before the Board reaches a determination on the 
veteran's claims.  38 C.F.R. § 3.159(c)(1) (2004).

The veteran contends that her service-connected right and 
left tibia stress fractures are more disabling than currently 
evaluated.  She further asserts, in essence, that her right 
ankle disability was caused or aggravated by her service-
connected bilateral leg stress fractures and/or hormonal 
therapy (Norplant) for chronic pelvic pain associated with 
her service-connected uterine fibroid with dysmenorrhea.  
Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

In reviewing the record, the Board finds that the last VA 
compensation examination was performed in December 2002, and 
it does not include an opinion that fully  addresses the 
veteran's assertion that her right ankle disability was 
caused or aggravated by one or more of her service-connected 
disabilities, to include treatment for same.  The Board also 
finds that, given the veteran's assertion that her service-
connected bilateral leg stress fractures have increased in 
severity since her last examination performed approximately 2 
and 1/2 years ago, and the absence of adequate competent 
evidence addressing the secondary service connection 
questions presented, a VA orthopedic examination is 
necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2004).  

During her April 2005 hearing, the veteran also asserted that 
the issue of entitlement to a rating in excess of 30 percent 
for headaches was among the issues on appeal.  The Board 
notes, however, that the veteran's Notice of Disagreement 
with the March 2002 decision addressing this disorder 
concerned only the effective date for the increased rating 
and not the rating itself.  Moreover, the issue of an 
increased rating for headaches was not addressed in the March 
2004 Statement of the Case.  While the Board does not have 
jurisdiction of this issue based on the evidence currently of 
record (Roy, supra), a VA Report of Contact dated in August 
2004 indicates that the decision in question was appealed, 
along with other issues.  It is not clear, but there may be 
additional relevant correspondence or evidence of additional 
RO action that has not been associated with the record.  The 
RO should clarify whether the veteran submitted a timely 
notice of disagreement (NOD) to its March 2002 decision, 
appealing for higher ratings for headaches, a psychiatric 
disorder and uterine fibroids and, if so, the document 
construed as the NOD should be identified. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should clarify whether the 
veteran submitted a timely notice of 
disagreement (NOD) to its March 2002 
decision, appealing for higher ratings 
for    headaches, a psychiatric disorder 
and uterine fibroids and, if so, the 
document construed as the NOD should be 
identified.  Any additional action deemed 
appropriate (e.g., issuance of a 
Statement of the Case) should follow.

2.  After address information and a 
signed release form are obtained from the 
veteran, Dr. Vintu Ghanti should be 
contacted and requested to provide all 
records of treatment of the veteran for 
her bilateral leg and right ankle 
disorders.  All records obtained by the 
RO must be added to the claims file.  If 
such records are not available, 
documentation to that effect should be 
included in the claims file.

3.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the current status of her 
bilateral leg stress fractures and the 
nature, extent, and etiology of her right 
ankle disability.  The clinician should 
note any symptoms and clinical signs of 
functional impairment attributable to the 
bilateral tibia stress fractures, to 
include whether there is any pain, flare-
ups of pain, fatigue, weakness or 
incoordination and, if so, whether any of 
these symptoms or signs results in 
additional functional impairment (i.e., 
loss of motion of either ankle or knee). 

In addition, following a review of the 
relevant medical evidence in the claims 
file, the clinical evaluation of the 
veteran's legs and right ankle and any 
tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
greater probability) that the veteran's 
right ankle disability was caused or 
aggravated by her service-connected 
bilateral leg fractures or by medication 
for her service-connected  chronic pelvic 
pain associated with her service-
connected uterine fibroid with 
dysmenorrhea.  

If any question is too speculative to 
answer, the examiner should so indicate.  
The clinician is also asked to provide a 
rationale for any opinion expressed.    

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

5.  The RO should readjudicate the claim 
for entitlement to an increased 
evaluation for bilateral stress fractures 
of the legs and entitlement to service 
connection for a right ankle disorder, 
status post open reduction and internal 
fixation, to include as secondary to 
bilateral stress fractures of the legs 
and treatment for a service-connected 
uterine disorder.  If the determination 
of either claim remains less than fully 
favorable, the veteran should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond before this case is returned to 
the Board.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


